Matter of Obten (2014 NY Slip Op 05055)
Matter of Obten
2014 NY Slip Op 05055
Decided on July 3, 2014
Appellate Division, First Department
Per Curiam
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 3, 2014SUPREME COURT, APPELLATE DIVISIONFirst Judicial DepartmentDianne T. Renwick,	Justice Presiding,
Leland G. DeGrasse
Helen E. Freedman
Rosalyn H. Richter
Sallie Manzanet-Daniels,Justices.


M-1424 

[*1]In the Matter of Jason V. Obten, a suspended attorney: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Jason V. Obten, Respondent.
Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Jason V. Obten, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the First Judicial Department on July 24, 2000.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Orlando Reyes, of counsel), for petitioner.
No appearance for respondent.
PER CURIAMRespondent Jason V. Obten was admitted to the practice of law in the State of New York by the First Judicial Department on July 24, 2000. Although respondent's last known business address, listed with the Office of Court Administration in 2008, is in New Mexico, this Court has jurisdiction over him based upon his admission by this Court (see Rules of App Div, 1st Dept [22 NYCRR] § 603.1[a]).
The Departmental Disciplinary Committee seeks an order disbarring respondent pursuant to 22 NYCRR 603.4(g) because he was suspended under 22 NYCRR 603.4(e)(1)(I) and (iii), and did not appear or apply in writing to the Committee or this Court for a hearing or reinstatement within six months from the date of the order of suspension (September 17, 2013).
Respondent was suspended because he threatened the public interest by failing to cooperate with the Committee's investigation of a complaint alleging that he neglected a client matter (see 22 NYCRR 603.4[e][1][I]), and by failing to register as required by Judiciary Law § 468-a (see 22 NYCRR 603.4[e][1][iii]).
On September 18, 2013, the Committee served respondent with a notice of entry of the Court's suspension order by mailing the notice and order to four different addresses in three different states by first-class mail and certified mail, return receipt requested. A receipt from a California address, with a signature which does not appear to be respondent's, was returned to the Committee; the other mailings were returned unsigned.
The Committee's previous application for immediate suspension contained the following notice to respondent:
"PLEASE TAKE FURTHER NOTICE that pursuant to 22 NYCRR 603.4(g), an attorney who is suspended and who has not appeared, or applied in writing to the Committee or this Court for a hearing or reinstatement, for six months from the date of the order of suspension, may be disbarred without further notice."
More than six months have passed since this Court's September 17, 2013 suspension order but respondent has not sought a hearing or reinstatement (see Matter of Bruzdziak, 111 AD3d 118 [1st Dept 2013]; Matter of Mainiero, 109 AD3d 133 [1st Dept 2013]; Matter of Reis, 105 AD3d 62 [1st Dept 2013]; Matter of Claffey, 99 AD3d 201 [1st Dept 2012]).
Accordingly, the Committee's motion for an order disbarring respondent in accordance with 22 NYCRR 603.4(g) should be granted and respondent's name stricken from the roll of attorneys in the State of New York, effective immediately.
All concur.
Order filed. [July 3, 2014]Renwick, J.P., DeGrasse, Freedman, Richter, and Manzanet-Daniels, JJ.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof. Opinion Per Curiam. All concur.